DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7-12 are rejected by virtue of being dependent upon claim 6.
Claim 9 recites the limitation "the shutting portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 are rejected by virtue of being dependent upon claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2009/0137874).
Cheng discloses a valve, comprising: 
a valve body (fig. 3a entire structure); 
a first path portion in the valve body (area 305 which is above the shutter); 
a second path portion in the valve body (downstream fluid path of valve body); 

wherein the shutter comprises a shutting portion of ferromagnetic material (deformable polymer metal material mixture; para 21; fig. 3b-3c shows shutter deforming) deformable by an external magnetic field (para 21, magnetic source 313, such as an electromagnetic coil).  
Regarding claim 2, the valve according to claim 1, wherein the shutting portion is deformable between an undeformed position (fig. 3b), wherein the shutter closes the coupling zone, and a deformed position (3c), wherein the shutter at least partially frees the coupling zone (fig. 3c shows the valve open which allows fluid to flow through the coupling zone).  
Regarding claim 3, the valve according to claim 1, wherein the shutting portion of the shutter comprises a rubber membrane incorporating particles of material that is susceptible to the external magnetic field (the shutter is made of a polymer and a metal that is magnetically actuated by a magnetic field 313).  
Regarding claim 4, the valve according to claim 1, wherein the shutting portion of the shutter comprises a tapered portion (fig. 3a-3c, ref. 307) having a major base surface (upper surface that is longer than the bottom shorter surface) and a minor base surface (bottom surface that is shorter than the longer top upper surface).  
Regarding claim 5, the valve according to claim 4, wherein the tapered portion is generally frustoconical-, frustopyramidal-, or a frustoprismatic-shaped (see fig. 3a-3c).  
Regarding claim 6, the valve according to claim 4, wherein the coupling zone is T- shaped (fig. 3a-3c is T shaped in that the shutter is placed therein), the second path 
Regarding claim 7, the valve according to claim 6, wherein the major base surface of the tapered portion of the shutter closes the opening (the opening can be interpreted as the opening at the first flow path that is closed by the shutter), and the minor base surface of the tapered portion of the shutter faces the wall of the first path portion (see fig. 3c, minor base surface (bottom surface) faces the wall of the first path portion).  
Regarding claim 8, the valve according to claim 7, wherein the minor base surface of the tapered portion of the shutter is arranged against the wall of the first path portion (see fig. 3b; the side walls of the shutter can be broadly interpreted as part of the minor base surface of the tapered portion which are in contact with the first path wall).  
Regarding claim 9, the valve according to claim 7, wherein the shutter further comprises a base portion (the bottom of the shutter) fixed to the shutting portion.  
Regarding claim 10, the valve according to claim 9, wherein the base portion is in contact with the wall of the first path portion (the base portion includes the sidewall of the shutter which are in contact with the angled wall of the first path portion).  
Regarding claim 11, the valve according to claim 6, comprising a peripheral ribbing surrounding the opening and projecting in the first path portion, wherein the shutter is compressed between the wall of the first path portion and the peripheral 
Regarding claim 12, the valve according to claim 6, wherein the valve body comprises a first part (lower section) and a second part (upper section), the first part housing the second path portion (bottom area of the shutter), the coupling and a recess open on one side, and the second part closes the recess of the first part and forms, with the recess of the first part, the first path portion (see fig. 3a-3c).  
Regarding claim 13, Cheng discloses a valve, comprising: 
a valve body (fig. 3a entire strucutre); 
a first path portion in the valve body (area 305 which is above the shutter); 
a second path portion in the valve body (downstream fluid path of valve body); 
a coupling zone (area where shutter 307 is arranged) between the first and second path portions; and a shutter arranged in the coupling zone (fig. 3a-3c), 
wherein the shutter comprises a shutting portion of ferromagnetic material (deformable polymer metal material mixture; para 21; fig. 3b-3c shows shutter deforming) deformable by an external magnetic field (para 21, magnetic source 313, such as an electromagnetic coil);
and a magnetic actuator (magnetic source 313 such as an electromagnetic coil) arranged on the outside (fig. 3c) of the valve and configured to produce the external magnetic field (this limitation does not further structurally limit the instant claim).  

Regarding claim 15, the valve group according to claim 13, the valve according to claim 4, wherein the coupling zone is T- shaped (fig. 3a-3c is T shaped in that the shutter is placed therein), the second path portion forms an opening facing a wall of the first path portion, and the shutter is arranged along the first path portion and closes the opening (see the arrangement as seen in fig. 3a-3c; the open face wall is the angled sidewall at the second opening as seen in fig. 3c).  The opening is being interpreted as the opening that is created at the first flow path in the valve body that is closed by the shutter.  
Regarding claim 16, the valve group according to claim 15, wherein the major base surface of the tapered portion of the shutter closes the opening (the opening can be interpreted as the opening at the first flow path that is closed by the shutter), and the minor base surface of the tapered portion of the shutter faces the wall of the first path portion (see fig. 3c, minor base surface (bottom surface) faces the wall of the first path portion).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrecht et al. (US 20160047832) in view of Cheng et al. (US 2009/0137874).
Regarding claim 17, Gumbrecht discloses a portable microfluidic device (cartridge 101, para 83; fig. 1 which has a sample inlet opening) comprising: 
an extraction chamber (cell disruption channel 213; fig. 2; para 89) in fluidic connection with a sample inlet opening (sample inlet opening 203; fig. 2; para 88); 
a waste chamber (PCR waste channel 219; fig. 2; para 89) extending along the extraction chamber (cell disruption channel 213 is arranged downstream of the PCR 
a manifold (PCR chamber 215; fig. 2) extending along the extraction chamber (cell disruption channel 213) and the waste chamber (PCR waste channel 219); 
a fluidic circuit (plurality of channels within the cartridge which are in fluid communication with each structural element) connecting the extraction chamber (cell disruption channel 213), the waste chamber (PCR waste channel 219), and the manifold (PCR chamber 215); and 
a valve (fig. 2, valves 217; para 46 states valves of the PCR chamber 215 are open/closed depending on when thermocycling occurs); arranged on the fluidic circuit (all structural elements are in fluid communication), 
the valve (fig. 2, ref. 217; two shown) including: 
a valve body (each valve has a body); 
a first path portion in the valve body (incoming side of the valve body; 
a second path portion in the valve body (outgoing side of the valve body); 
a coupling zone (where the structural element which closes off the flow path resides) between the first and second path portions; and a shutter (strucutraly element within the coupling zone) arranged in the coupling zone.
Gumbrecht does not teach the shutter comprises a shutting portion of ferromagnetic material deformable by an external magnetic field.
Cheng discloses a valve, comprising: 
a valve body (fig. 3a entire structure); 
a first path portion in the valve body (area 305 which is above the shutter); 

a coupling zone (area where shutter 307 is arranged) between the first and second path portions; and a shutter arranged in the coupling zone (fig. 3a-3c), 
wherein the shutter comprises a shutting portion of ferromagnetic material (deformable polymer metal material mixture; para 21; fig. 3b-3c shows shutter deforming) deformable by an external magnetic field (para 21, magnetic source 313, such as an electromagnetic coil).  Cheng states that microvalves are well known in the art for serving various purposes as controlling fluid flow.  
Therefore it would have been obvious to one having an ordinary skill in the art to modify Gumbrecht to include a magnetic actuated valve assembly as taught by Cheng as is well known in the art of controlling fluids within a flow path.
Regarding claim 18, Gumbrecht does not teach wherein the shutting portion of the shutter comprises a tapered portion having a major base surface and a minor base surface, the coupling zone is T-shaped, the second path portion forms an opening 83facing a wall of the first path portion, and the shutter is arranged along the first path portion and closes the opening.  
Cheng discloses a magnetically actuated shutter that comprises the valve, wherein the coupling zone is T- shaped (fig. 3a-3c is T shaped in that the shutter is placed therein), the second path portion forms an opening facing a wall of the first path portion, and the shutter is arranged along the first path portion and closes the opening (see the arrangement as seen in fig. 3a-3c; the open face wall is the angled sidewall at the second opening as seen in fig. 3c).  The opening is being interpreted as the opening that is created at the first flow path in the valve body that is 

Regarding claim 19, Gumbrecht discloses a system, comprising:
a portable microfluidic device (cartridge 101, para 83; fig. 1 which has a sample inlet opening) comprising: 
an extraction chamber (cell disruption channel 213; fig. 2; para 89) in fluidic connection with a sample inlet opening (sample inlet opening 203; fig. 2; para 88); 
a waste chamber (PCR waste channel 219; fig. 2; para 89) extending along the extraction chamber (cell disruption channel 213 is arranged downstream of the PCR chamber 215 and PCR waste channel 219; wherein the PCR chamber 215 is connected to the disruption channel 213); 
a manifold (PCR chamber 215; fig. 2) extending along the extraction chamber (cell disruption channel 213) and the waste chamber (PCR waste channel 219); 
a fluidic circuit (plurality of channels within the cartridge which are in fluid communication with each structural element) connecting the extraction chamber (cell disruption channel 213), the waste chamber (PCR waste channel 219), and the manifold (PCR chamber 215); and 
a valve (fig. 2, valves 217; para 46 states valves of the PCR chamber 215 are open/closed depending on when thermocycling occurs); arranged on the fluidic circuit (all structural elements are in fluid communication), 

a valve body (each valve has a body); 
a first path portion in the valve body (incoming side of the valve body; 
a second path portion in the valve body (outgoing side of the valve body); 
a coupling zone (where the structural element which closes off the flow path resides) between the first and second path portions; and a shutter (structurally element within the coupling zone) arranged in the coupling zone; and
a sample treatment machine (fig. 1 shows device having a electronic unit 109 that controls the analysis process of cartridge 101) for extracting molecules, the sample treatment machine being configured to operate with the microfluidic device.
Gumbrecht does not teach the shutter comprises a shutting portion of ferromagnetic material deformable by an external magnetic field or a sample treatment machine including a valve actuator having a controllable magnetic element configured to selectively generate the external magnetic field for causing deformation of the shutting portion of the valve.  
Cheng discloses a valve, comprising: 
a valve body (fig. 3a entire structure); 
a first path portion in the valve body (area 305 which is above the shutter); 
a second path portion in the valve body (downstream fluid path of valve body); 
a coupling zone (area where shutter 307 is arranged) between the first and second path portions; and a shutter arranged in the coupling zone (fig. 3a-3c), 
wherein the shutter comprises a shutting portion of ferromagnetic material (deformable polymer metal material mixture; para 21; fig. 3b-3c shows shutter 
Therefore it would have been obvious to one having an ordinary skill in the art to modify Gumbrecht to include a magnetic actuated valve assembly as taught by Cheng as is well known in the art of controlling fluids within a flow path. 
Regarding the valve actuator having a controllable magnetic element configured to selectively generate the external magnetic field for causing deformation of the shutting portion of the valve.  The Cheng provides a magnetically controlled coil 313 that is placed near the valve to control acuation of the magnetic shutter.  Therefore it would have been obvious to modify Gumbrecht to provide a magnet actuator for moving the magnetic shutter valve when needed as is well known in the art to control fluid passing through a valve.  

Regarding claim 20, the system according to claim 13 (for examination purposes claim 20 will be interpreted as being dependent upon claim 19.  Claim 15 recites the same features and is dependent upon claim 13).  
Gumbrecht does not teach wherein the shutting portion of the shutter comprises a tapered portion having a major base surface and a minor base surface, the coupling zone is T-shaped, the second path portion forms an opening 83facing a wall of the first path portion, and the shutter is arranged along the first path portion and closes the opening.  


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797